UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7344



In Re: MARC PIERRE HALL,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                       (CR-95-5, CA-99-61-3)


Submitted:   February 22, 2001         Decided:    February 28, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Marc Pierre Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marc Pierre Hall has filed a petition for a writ of mandamus

seeking to have this court direct the district court to review and

rule upon pleadings in his 28 U.S.C.A. § 2255 (West Supp. 2000)

motion filed on February 17, 1999.     Hall asks this court to direct

the district court to order the Government to respond to the

supplements to pleadings he wishes to file, rule on his Apprendi v.

New Jersey, 530 U.S. 466 (2000), claim after the Government has

responded, and upon a favorable ruling, set bail and order trans-

portation for him from prison in Texas to North Carolina. Mandamus

is a drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).    Man-

damus relief is only available when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d
818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has “no other adequate means to attain the re-

lief he desires” and that his entitlement to such relief is “clear

and indisputable.”    Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.
33, 35 (1980).   Hall has not made such a showing.   In a December 4,

2000, order issued by the district court, he received some of the

relief he sought.    The remainder of the relief he seeks is properly

to be determined by the district court and does not warrant manda-


                                   2
mus relief. Accordingly, we deny Hall’s motion to proceed in forma

pauperis and his petition for mandamus relief.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                   PETITION DENIED




                                  3